         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


MICHAEL STROUD, JR.,

V.                                 CRIMINAL FILE NO.
                                   4:17-CR-010-01-HLM-WEJ
UNITED STATES OF
AMERICA.                           CIVIL FILE NO.
                                   4:19-CV-0043-HLM-WEJ


                             ORDER

      This case is before the Court on Petitioner's Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

("§   2255   Motion") [44]   and   on   the   Final Report and

Recommendation of United States Magistrate Judge Walter E.

Johnson [45].

I.    Standard of Review

      28 U.S.C. § 636(b)(1) requires that in reviewing a

magistrate judge's report and recommendation, the district court

"shall make a de novo determination of those portions of the
report or specified proposed findings or recommendations to

which objection is made." 28 U.S.C. § 636(b)(1).       The Court

therefore must conduct a de novo review if a party files "a

proper, specific objection" to a factual finding contained in the

report and recommendation. Macort v. Prem, Inc., 208 F. App'x

781, 784 (11th Cir. 2006); Jeffrey S. by Ernest S. v. State Bd. of

Educ., 896 F.2d 507, 513 (11th Cir. 1990). If no party files a

timely objection to a factual finding in the report and

recommendation, the Court reviews that finding for clear error.

Macort, 208 F. App'x at 784. Legal conclusions, of course, are

subject to de novo review even if no party specifically objects.

United States v. Keel, 164 F. App'x 958, 961 (11th Cir. 2006);

United States v. Warren, 687 F.2d 347, 347 (11th Cir. 1982).

II.   Discussion

      On March 8, 2019, Judge Johnson issued his Final Report

and Recommendation.         (Final Report & Recommendation

(Docket Entry No. 45).) Judge Johnson recommended that the
                             2
Court dismiss Petitioner's § 2255 Motion as impermissibly

successive. (Id.)

     As of the date of this Order, the Clerk's docket indicates

that Petitioner has not filed Objections to the Final Report and

Recommendation.        The time for filing Objections has expired,

and the Court finds that the matter is ripe for resolution.

     The Court finds that Judge Johnson accurately set forth the

procedural history of this case, and it incorporates that portion of

the Final Report and Recommendation into this Order as if set

forth fully herein.    (Final Report & Recommendation at 2-3.)

Judge Johnson also correctly set forth the law relating to second

or successive § 2255 Motions, and he properly concluded that

the Court lacks jurisdiction to consider Petitioner's § 2255

Motion. (Id. at 3.)      Further, for the reasons discussed in the

Final Report and Recommendation, the Court declines to issue a

certificate of appealability. (Id. at 4.)


                                   3
III.   Conclusion

       ACCORDINGLY, the Court ADOPTS the Final Report and

Recommendation of United States Magistrate Judge Walter E.

Johnson [45] and DISMISSES Petitioner's § 2255 Motion [44] as

impermissibly successive.      The Court DIRECTS the Clerk to

CLOSE the civil case associated with that Motion: Civil Action

File No. 4:19-CV-0043-HLM-WEJ. Finally, the Court DECLINES

to issue a certificate of appealability. i

       IT IS SO ORDERED, this the      3 clay of April, 2019.




                                  4
